                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF WISCONSIN

THERESA BOYD,

       Plaintiff,
                                                                               Case No. 2:20-CV-112
v.

ANDREW SAUL, Commissioner for Social Security,

       Defendant.


                                                   ORDER


       Plaintiff’s counsel approached defendant’s counsel in an attempt to settle attorney fees under the

Equal Access to Justice Act (EAJA). Plaintiff’s counsel logged 9.2 hours of attorney time and 0 hours of

paralegal time. The parties have since reached agreement and have submitted a Stipulated Motion to an

Award of Attorney Fees. Based upon the foregoing Stipulated Motion and the Court’s finding that the

fees incurred are both reasonable and necessary and qualify under the EAJA,

       IT IS HEREBY ORDERED that an award of attorney fees in the sum of $1,863.00 (one

thousand eight hundred and sixty-three dollars) shall be paid by Defendant in full satisfaction and

settlement of any and all claims Plaintiff may have pursuant to the EAJA. These fees are awarded to

Plaintiff and not Plaintiff’s attorney and can be offset to satisfy pre-existing debts that the litigant owes

the United States under Astrue v. Ratliff, 130 S. Ct. 2521, 177 L. Ed 2d 9 (2010). If counsel for the parties

verify that Plaintiff owes no pre-existing debt subject to offset, the Defendant shall direct that the award

be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed by Plaintiff and

counsel.

       Dated this 24th day of April, 2020, at Green Bay, Wisconsin.


                                       s/ William C. Griesbach
                                       HONORABLE WILLIAM C. GRIESBACH
                                       United States District Judge:


              Case 2:20-cv-00112-WCG Filed 04/24/20 Page 1 of 1 Document 14
